—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered May 16, 1995, convicting him of grand larceny in the third degree, criminal possession of stolen property in the third degree, unauthorized use of a motor vehicle in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People did not produce legally sufficient evidence at trial to prove that the value of the stolen car was over $3,000 is unpreserved for appellate review (see, CPL 470.05 [2]; People v Eutsay, 239 AD2d 430; People v Johnson, 169 AD2d 779; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt *364beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.